              Case 1:18-cv-05912-JGK Document 59 Filed 09/24/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
GINA WILLIAMS,
                                                                           LIMITED NOTICE
                                                          Plaintiff,       OF APPEARANCE

                             -against-                                     Civil Action No.: 18-CV-5912 (RJS)

NEW YORK CITY HOUSING AUTHORITY,
CAROLYN   JASPER,  CESAR   GONZALEZ,
MATTHEW HOFFMAN, RODNEY DAVIS, THELMA
WATKINS,

                                                       Defendants.
-----------------------------------------------------------------------x

         PLEASE TAKE NOTICE that the undersigned appears as additional attorneys for

Defendant Thelma Watkins in the above-captioned action, for the limited purpose of submitting

opposition on her behalf with respect to the motion to withdraw as attorneys filed by Defendant

New York City Housing Authority [Docket Nos. 48-50].

Dated: Melville, New York
       September 24, 2019

                                                    ARCHER, BYINGTON, GLENNON & LEVINE, LLP

                                                     By: Isl Marty Glennon
                                                            Marty Glennon
                                                     Attorneys for Defendant Thelma Watkins
                                                     One Huntington Quadrangle, Suite 4C 10
                                                     P.O. Box 9064
                                                     Melville, New York 11747
                                                     631-249-6565
                                                     E-mail: mglcnnon(ii!abgllaw .com
767963
